Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 5th, 2022 has been entered.
Election/Restrictions
Amended claim 1 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
In reply to the “Requirement for Restriction/Election” mailed January 27th, 2021, applicant elected, without traverse,  Species B: A torque control device of figure 4b comprising an actuator mechanically coupled with the rotatable interface means and a control unit connected to the actuator. Since, the passive torque control device have a spring and damper system, the amended claim 1 is directed towards a non-elected Species A: A torque control device of figure 4a comprising at least one spring coupled with the rotatable interface means, and a damping unit in parallel connection to the spring.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-14 and 16 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt (US 5,156,358) in view of Devenyi (US 2015/0102156) and Cazals et al. (US 2016/0368594).
Regarding claim 1, Gerhardt ‘358 teaches (figures 1-8) an aircraft comprising:
a wing (10) (Col. 3 Lines 13-14);
a wing tip device/ horizontal section (36) attached to a wing end of the wing, wherein the wing tip device is swept in an upward direction (Col 5 Lines 29-45);
at least one additional wing-like element/ vertical section (38) having a wing root, a wing leading edge and a wing trailing edge (Col 5 Lines 29-45); and
a rotatable interface (as shown in the figure below);
the rotational axis extending perpendicularly to a chord of the wing-like element and defined in a plane spanned up by a first inner point of the trailing edge and by a tangent at a second inner point of the leading edge (as shown in the figure below);
wherein the wing root of the at least one wing-like element is coupled with at least one of the wing tip device through the spindle (40) such that the leading edge extends into an airflow surrounding the aircraft.
but it is silent about a fuselage;
a wing attached to the fuselage;
a torque control device having a rotatable interface;
wherein the torque control device is adapted for rotatably supporting the wing root of the wing-like element on the interface under creation of a rotational axis extending from the interface into the wing-like element, about which rotational axis the wing-like element is rotatable, 
wherein the wing-like element is adapted to induce rotation around the rotational axis in an airflow,
wherein the torque control device is adapted to limit the degree of rotation depending on a torque introduced into the interface by the wing-like element, and 
wherein the wing root of the at least one wing-like element is coupled with at least one of the wing tip device, the wing and the fuselage through the torque control device.
Devenyi ‘156 teaches (figure 1) an aircraft (100) comprising a fuselage (102) and a main wing section (118) attached to a fuselage whose rotating wing tip (120) is free to rotate about is rotational center (130) with respect to the main wing section (118) (Para 0057, 0059, 0064), and Cazals et al. ‘594 teaches (figures 1-9e) the junction device (12), which includes actuators/torque control device (30, 40) (an actuator coverts energy into torque) and couples a wing tip (4b) to the main wing part (4a), configured to support and allow rotation of the wing tip (4b) relative to the main part about a first rotation axis enabling control in attack of the wing tip, and the amplitude by which the wing tip (4b) can be controlled in attack is limited (Para 0009, 0033, 0040). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gerhardt ‘358 to incorporate the teachings of Devenyi ‘156 and Cazals et al. ‘594 to configure the wing-like element as claimed above. One of ordinary skill in art would recognize that doing so would achieve the desired angle of attack, based on the air flow, while staying with the range of determined angle of attack.

    PNG
    media_image1.png
    428
    582
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because claim 1 is subject to restriction by original presentation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /ASHESH DANGOL/ Examiner, Art Unit 3642                                                                                                                                                                                                       
/Richard Green/Primary Examiner, Art Unit 3647